      Case 1:19-cv-10078-VEC-KNF Document 35 Filed 09/30/20 Page 1 of 1

            LEE LITIGATION GROUP, PLLC
                          148 WEST 24TH STREET, EIGHTH Floor
                                   New York, NY 10011
                                     Tel: 212-465-1180
                                     Fax: 212-465-1181
                                info@leelitigation.com



                                                                          September 30, 2020
Via ECF
The Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

              Re:     Veleva v. Tamburi Trattoria Ltd., et al.
                      Case No. 19-cv-10078

Dear Judge Caproni:

       We are counsel to Plaintiff in the above-referenced matter and write in response to
Defendants’ Declaration in opposition to Plaintiff’s Order to Show Cause dated and filed
September 29, 2020 at Dkt. 34 (“Defendants’ Opposition”). As a preliminary matter,
Defendants’ Opposition is untimely as the deadline for answering papers was more than a week
ago, September 21, 2020.

        Notwithstanding the lateness of the response, and putting aside the misstatements set
forth in Defendants’ Opposition, provided Defendants waive any jurisdictional defenses relating
to service of the Amended Complaint, Plaintiff does not object to Defendants’ filing of its
Answer nunc pro tunc, if the Court agrees to accept same. Plaintiff would prefer to litigate this
case on the merits in the hopes of reaching an amicable resolution, rather than pursue a default
judgment.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    all parties via ECF
